            Case 2:21-cv-05197-FLA-MRW Document 59 Filed 07/23/21 Page 1 of 14 Page ID #:61



                     1   MANATT, PHELPS & PHILLIPS, LLP                     Note Court’s changes to
                         NAEUN RIM (Bar No. CA 263558)                      proposed document.
                     2   E-mail: NRim@manatt.com                                           MRW
                         KATE M. HAMMOND (Bar No. CA 293433)
                     3   E-mail: KHammond@manatt.com
                         2049 Century Park East, Suite 1700
                     4   Los Angeles, California 90067
                         Telephone: 310.312.4000
                     5   Facsimile: 310.312.4224
                     6   FREDRIKSON & BRYON, P.A.
                         JOSEPH T. DIXON, III (admitted pro hac vice)
                     7   E-mail: JDixon@fredlaw.com
                         200 South Sixth Street, Suite 4000
                     8   Minneapolis, Minnesota 55402
                         Telephone: 612.492.7258
                     9   Facsimile: 612.492.7077
                  10
                         Attorneys for Defendant
                  11     VISION QUEST INDUSTRIES, INC.
                  12
                                             UNITED STATES DISTRICT COURT
                  13
                                            CENTRAL DISTRICT OF CALIFORNIA
                  14
                  15
                         UNITED STATES OF AMERICA,                No. 2:21-cv-05197-FLA (MRWx)
                  16
                                       Plaintiff,                 [PROPOSED] STIPULATED
                  17                                              PROTECTIVE ORDER
                              v.
                  18
                         VISION QUEST INDUSTRIES,
                  19     INCORPORATED,

                  20                   Defendants.

                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
MANATT, PHELPS &
 PHILLIPS, LLP                                                          [PROPOSED] STIPULATED PROTECTIVE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                                                      ORDER
                                                                                   2:21-CV-05197-FLA (MRWx)
            Case 2:21-cv-05197-FLA-MRW Document 59 Filed 07/23/21 Page 2 of 14 Page ID #:62



                     1         It is ordered that the following terms and provisions will govern the production
                     2   and use of certain documents, information, and evidence to be produced by the parties
                     3   or any non-party in connection with the above-captioned action:
                     4                                    INTRODUCTION
                     5         1.     Purposes and Limitations
                     6         Discovery in this action is likely to involve production of confidential,
                     7   proprietary, or private information for which special protection from public
                     8   disclosure and from use for any purpose other than prosecuting this litigation may be
                     9   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                  10     the following Stipulated Protective Order. The parties acknowledge that this Order
                  11     does not confer blanket protections on all disclosures or responses to discovery and
                  12     that the protection it affords from public disclosure and use extends only to the
                  13     limited information or items that are entitled to confidential treatment under the
                  14     applicable legal principles. The parties further acknowledge that this Stipulated
                  15     Protective Order does not entitle them to file confidential information under seal;
                  16     Civil Local Rule 79-5 sets forth the procedures that must be followed and the
                  17     standards that will be applied when a party seeks permission from the court to file
                  18     material under seal.
                  19           2.     Good Cause Statement
                  20           Good cause exists for this stipulated protective order. Plaintiff’s allegations
                  21     involve health claims submitted for reimbursement and Defendant’s policies and
                  22     practices regarding the sale of its product to customers, among other things.
                  23     Accordingly, discovery in this action will likely involve protected health information
                  24     subject to protection under the Health Insurance Portability and Accountability Act
                  25     of 1996 (“HIPAA”), and confidential and highly sensitive information related to
                  26     Defendant’s customers, pricing, policies, and business practices. Such information
                  27     justifies special protection from public disclosure and from use for any purpose other
                  28     than prosecuting this litigation. Such confidential materials consist of information
MANATT, PHELPS &
 PHILLIPS, LLP                                                               [PROPOSED] STIPULATED PROTECTIVE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                  -2-                                      ORDER
                                                                                        2:21-CV-05197-FLA (MRWx)
            Case 2:21-cv-05197-FLA-MRW Document 59 Filed 07/23/21 Page 3 of 14 Page ID #:63



                     1   that is otherwise generally unavailable to the public, or which may be privileged or
                     2   otherwise protected from disclosure under applicable law.
                     3         The use and disclosure of protected health information is limited by HIPAA
                     4   and the third parties’ right to privacy. A covered entity is not permitted to disclose
                     5   protected health information in the course of a judicial proceeding unless certain
                     6   “satisfactory assurances” are received. This Protective Order provides any covered
                     7   entity compelled to produce documents in this litigation with the requisite
                     8   satisfactory assurances under HIPAA. See 45 C.F.R. § 164.512(e)(1)(iv). Further,
                     9   the disclosure of material that Defendant considers highly sensitive business
                  10     information might cause harm to its competitive position, thereby warranting
                  11     protection from public disclosure and use for any purpose outside of this action.
                  12     (While both parties agree that good cause exists to enter this protective order, both
                  13     parties expressly reserve their respective right to challenge the producing party’s
                  14     confidentiality designations as set forth in Section III below.)
                  15           Accordingly, to protect such information, and to ensure that the parties are
                  16     permitted reasonable uses of such material in preparation for trial and to address their
                  17     handling at the end of litigation, a protective order for such information is justified
                  18     in this matter.
                  19     I.    DEFINITIONS
                  20           1.     Archived Materials: Data that has been determined as no longer actively
                  21     used and has been moved to a separate storage device for long-term retention.
                  22           2.     Covered Information: Produced Material which one or more of the
                  23     parties reasonably believes in good faith constitutes either (a) personal health or
                  24     personal financial information of individuals, or personal information contained in
                  25     an employee’s personnel file; and/or (b) trade secret or other confidential research,
                  26     development, or commercial information (such as customer/client lists or agreements
                  27     with medical or other service providers) subject to confidential treatment under Fed.
                  28     R. Civ. P. 26(c)(1)(G). Covered Information expressly includes “protected health
MANATT, PHELPS &
 PHILLIPS, LLP                                                                [PROPOSED] STIPULATED PROTECTIVE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                  -3-                                       ORDER
                                                                                         2:21-CV-05197-FLA (MRWx)
            Case 2:21-cv-05197-FLA-MRW Document 59 Filed 07/23/21 Page 4 of 14 Page ID #:64



                     1   information,” produced by any “covered entity,” as defined by HIPAA’s Privacy
                     2   Rule. See 45 C.F.R. § 160.103; 45 C.F.R. § 164.501.
                     3         Pursuant to the HIPAA Privacy Rule, a covered entity is permitted to disclose
                     4   protected health information in the course of a judicial proceeding if certain
                     5   “satisfactory assurances” are received. This Protective Order hereby provides any
                     6   covered entity compelled to produce documents in this litigation with the requisite
                     7   satisfactory assurances under HIPAA. See 45 C.F.R. § 164.512(e)(1)(iv).
                     8         In accordance with the HIPAA Privacy Rule, this Protective Order allows for
                     9   the disclosure and receipt of a patient’s protected health information, in the
                  10     possession of a covered entity, for the limited purpose of this litigation, including at
                  11     depositions, hearings, or other judicial proceedings in this litigation. In accordance
                  12     with the HIPAA Privacy Rule, this Protective Order specifically prohibits the parties
                  13     from using or disclosing the protected health information for any purpose other than
                  14     this litigation for which such information was requested.                45 C.F.R. §
                  15     164.512(e)(1)(v)(A).
                  16           Also in accordance with the HIPAA Privacy Rule, the protected health
                  17     information disclosed to any persons listed in Section IV, Paragraph 2 of this
                  18     Protective Order, including all copies made, shall be destroyed at the conclusion of
                  19     this litigation as provided herein. 45 C.F.R. § 164.512(e)(1)(v)(B).
                  20           This Order also permits and authorizes the parties to disclose individually
                  21     identifying health, personal and financial information of nonparty patients during
                  22     discovery in this case. The Court further finds that it is not possible to identify and
                  23     contact all nonparty patients whose names or other personal, identifying information
                  24     may be produced and that removal or deletion of all such information is not practical
                  25     or feasible. Therefore, the Court hereby authorizes and ORDERS, to the extent a
                  26     court order is necessary under state law, that the parties are permitted to disclose
                  27     individually identifying health, personal, and financial information, records and data
                  28     regarding nonparty patients during discovery in this case, including information
MANATT, PHELPS &
 PHILLIPS, LLP                                                                [PROPOSED] STIPULATED PROTECTIVE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                  -4-                                       ORDER
                                                                                         2:21-CV-05197-FLA (MRWx)
            Case 2:21-cv-05197-FLA-MRW Document 59 Filed 07/23/21 Page 5 of 14 Page ID #:65



                     1   otherwise privileged or confidential under state law.
                     2         Restrictions and obligations set forth herein relating to Covered Information
                     3   shall not apply to any material which: (a) is already public knowledge; or (b) the
                     4   producing party agrees, or the Court rules, has become public knowledge other than
                     5   as a result of disclosure by the party receiving the Covered Information.
                     6         Nothing herein shall be construed as a restriction on the use or disclosure
                     7   outside of this litigation of its own information by the party producing or supplying
                     8   the information.
                     9   II.   DESIGNATING PROTECTED MATERIAL
                  10           1.     Manner and Timing of Designations. Except as otherwise provided in
                  11     this Order, or as otherwise stipulated or ordered, produced material that qualifies for
                  12     protection under this Order must be clearly so designated before the material is
                  13     disclosed or produced. Designation in conformity with this Order requires for:
                  14                  (a)    Information in Documentary Form. All documents containing
                  15     Covered Information shall be clearly labeled “CONFIDENTIAL” by the party
                  16     producing the information.
                  17                  (b)    Testimony Given at a Deposition or Other Pretrial Proceeding.
                  18     Covered Information may be designated as subject to this Protective Order by an
                  19     appropriate statement at the time of the giving of such testimony or within 21 days
                  20     following receipt of the final transcript of the deposition, hearing, or other
                  21     proceeding, by notifying the parties and those who were present at the deposition,
                  22     hearing or other proceeding. All copies of portions of transcripts that contain material
                  23     designated    as    Covered      Information     shall   be    marked       prominently
                  24     “CONFIDENTIAL” on the cover thereof. No testimony shall be deemed subject to
                  25     this Protective Order unless specifically designated as such. Any party’s designation
                  26     of testimony as Covered Information shall be limited to only that part of the testimony
                  27     that it in good faith and reasonably believes is protected by federal or state law or is
                  28     otherwise confidential and/or proprietary.
MANATT, PHELPS &
 PHILLIPS, LLP                                                                [PROPOSED] STIPULATED PROTECTIVE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                  -5-                                       ORDER
                                                                                         2:21-CV-05197-FLA (MRWx)
            Case 2:21-cv-05197-FLA-MRW Document 59 Filed 07/23/21 Page 6 of 14 Page ID #:66



                     1          2. Failure to Designate. This Protective Order is without prejudice to the right
                     2   of any party or nonparty to argue that certain information designated as Covered
                     3   Information: (a) should not be subject to this Protective Order; (b) is not relevant to
                     4   any issue in this case; or (c) otherwise should not be admitted as evidence in the case.
                     5   By entering into this stipulation, no party concedes that any information produced in
                     6   this litigation does in fact contain protected health information, confidential
                     7   information or proprietary information. A party or non-party who discloses or
                     8   produces a confidential document not designated as confidential may, within 14 days
                     9   after discovering the error, provide notice of the error and produce a copy of the
                  10     document designated as confidential. Documents containing confidential health
                  11     information that were not designated as confidential may be reproduced and
                  12     designated as confidential at any time.
                  13            3.    The inadvertent disclosure of any material subject to a claim that they
                  14     are protected from discovery by the attorney-client privilege, the attorney work
                  15     product doctrine or any other applicable privilege or protection against discovery
                  16     shall be governed by Federal Rule of Evidence 502 and Federal Rule of Civil
                  17     Procedure 26(b)(5).
                  18            4.    A party serving a subpoena on a non-party must simultaneously serve a
                  19     copy of this protective order.
                  20            5.    Each party must make reasonable efforts to protect the confidentiality
                  21     of any confidential document disclosed or produced to that party. A party who learns
                  22     of a breach of confidentiality must promptly notify the disclosing or producing party
                  23     of the scope and nature of that breach and make reasonable efforts to remedy the
                  24     breach.
                  25     III.   CHALLENGING OF CONFIDENTIALITY DESIGNATIONS
                  26            1.    In the event that any party believes that any Covered Information is not
                  27     confidential or proprietary and, therefore, should not be subject to this Protective
                  28     Order, the party shall, within a reasonable amount of time of the party’s receipt or
MANATT, PHELPS &
 PHILLIPS, LLP                                                                [PROPOSED] STIPULATED PROTECTIVE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                   -6-                                      ORDER
                                                                                         2:21-CV-05197-FLA (MRWx)
            Case 2:21-cv-05197-FLA-MRW Document 59 Filed 07/23/21 Page 7 of 14 Page ID #:67



                     1   potential use of the document marked “Confidential” state the grounds for the
                     2   objection in writing and serve it on the producing party. The objecting party shall
                     3   thereafter try to resolve such disputes in good faith on an informal basis with the
                     4   producing party. In the event the dispute cannot be resolved informally within
                     5   fourteen (14) days after the designating party's receipt of the notice, the designating
                     6   party may file an appropriate application with the Court requesting that the
                     7   designated material be treated as subject to this Protective Order. The party making
                     8   the designation shall have the burden of proving that the material should be treated
                     9   as designated. During the pendency of any motion to reclassify materials that have
                  10     been designated as “Confidential,” the parties shall adhere to the previously
                  11     designated classification. However, if no motion is filed within fourteen (14) days of
                  12     the receipt of the notice of objection, the designated material shall no longer be
                  13     treated as subject to this Protective Order.      This provision does not apply to
                  14     confidentiality designations based on protected health information.
                  15     IV.   ACCESS TO AND USE OF PROTECTED MATERIAL
                  16           1.     Destruction. Within 60 days of the termination of this action, including
                  17     any appeals, each party shall either destroy or return to the designating party all
                  18     documents designated as containing Covered Information, and all copies of such
                  19     documents, and shall destroy all extracts and/or data taken from such documents with
                  20     the exception of any Archived Materials and attorney work product with embedded
                  21     Covered Information. Attorneys may retain a set of pleadings and documents filed
                  22     with the Court, written discovery or other pleadings served by either party on the
                  23     other party, all transcripts, and all correspondence, all consultant or expert reports,
                  24     and all work product generated in connection with the action. All Covered
                  25     Information retained for any reason will continue to be subject to this Order.
                  26           2.     Disclosure of Protected Material. The Parties and Counsel shall not
                  27     disclose or permit the disclosure of any Covered Information to anyone other than
                  28     those persons listed in subparagraphs (a) through (i) below. If a document designated
MANATT, PHELPS &
 PHILLIPS, LLP                                                               [PROPOSED] STIPULATED PROTECTIVE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                  -7-                                      ORDER
                                                                                        2:21-CV-05197-FLA (MRWx)
            Case 2:21-cv-05197-FLA-MRW Document 59 Filed 07/23/21 Page 8 of 14 Page ID #:68



                     1   Covered Information is revealed to someone not entitled to receive it, the parties must
                     2   make reasonable efforts to retrieve it. Disclosure of Covered Information to these
                     3   individuals may only be made in accordance with the provisions of this Protective
                     4   Order:
                     5                (a)    The parties to this litigation, including their current or former
                     6   officers, directors, agents, employees, and consultants;
                     7                (b)    Counsel of record and associated counsel and employees or
                     8   agents of counsel of record or associated counsel;
                     9                (c)    Court reporters, stenographers, or video operators at depositions,
                  10     court, or arbitral proceedings at which Covered Information is disclosed;
                  11                  (d)    Clerical and data processing personnel involved in the
                  12     production, reproduction, organizing, filing, coding, cataloging, converting, storing,
                  13     retrieving, and review of Covered Information, to the extent reasonably necessary to
                  14     assist the other persons identified in this Paragraph;
                  15                  (e)    Deponents and other persons providing testimony in this matter
                  16     and their counsel, if any, not otherwise authorized to view the Protected Material in
                  17     question, during that witness’ testimony at a deposition, hearing, or trial in this
                  18     Action, or in preparation for the same;
                  19                  (f)    Any person who authored, received, or who otherwise has already
                  20     been provided access to the Covered Information in the ordinary course of business;
                  21                  (g)    Independent experts and consultants retained by counsel to assist
                  22     them in connection with this action;
                  23                  (h)    Such other persons as the parties may mutually agree upon in
                  24     writing;
                  25                  (i)    The Court, whether in a letter, affidavit, brief, memorandum or
                  26     other filed paper, or whether orally in a hearing; and
                  27                  (j)    special masters, mediators, or other third parties who are
                  28     appointed by the Court or retained by the Parties for settlement purposes or resolution
MANATT, PHELPS &
 PHILLIPS, LLP                                                                [PROPOSED] STIPULATED PROTECTIVE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                   -8-                                      ORDER
                                                                                         2:21-CV-05197-FLA (MRWx)
            Case 2:21-cv-05197-FLA-MRW Document 59 Filed 07/23/21 Page 9 of 14 Page ID #:69



                     1   of discovery or other disputes and their necessary personnel.
                     2         3.     Prior to disclosing Covered Information to those individuals listed in
                     3   subparagraphs g, h, and j above, the Parties shall obtain a signed “Acknowledgement
                     4   and Agreement to Be Bound” attached hereto as Exhibit A from the person to whom
                     5   the Covered Information is to be disclosed. Such agreement shall be retained by
                     6   Counsel throughout the course of the action, including any appeals.
                     7   V.     [DISPUTED SECTION] PROTECTION AND CLAWBACK OF
                     8         PRIVILEGED MATERIAL
                     9         1.     Waiver.    The disclosure in this litigation of a document that
                  10     subsequently becomes subject to a claim of attorney-client privilege, work-product
                  11     protection, or other applicable privilege or protection, whether that disclosure was
                  12     inadvertent or otherwise, is not a waiver of privilege or of protection from discovery
                  13     in this case or in any other federal or state proceeding. For example, the mere
                  14     disclosure of privileged or work product protected documents in this case as part of
                  15     a mass production is not itself a waiver in this case or in any other federal or state
                  16     proceeding. This Order shall be interpreted to provide the maximum protection
                  17     allowed by Federal Rule of Civil Procedure 26(b)(5)(B) and
                  18     See Federal Rule of Evidence 502(d). Nothing contained herein is intended to or shall
                  19     serve to limit a party's right to conduct a review of documents, ESI or information
                  20     (including metadata) for relevance, responsiveness and/or segregation of privileged
                  21     and/or protected information before production.
                  22           2.     Clawback Procedure. Upon notice that Privileged Material have been
                  23     produced, the Privileged Material and all copies thereof shall be returned to the
                  24     Producing Party or destroyed, deleted, or otherwise permanently removed from any
                  25     systems used to house documents, including document review databases, e rooms,
                  26     and any other locations that store the document. In providing notice that Privileged
                  27     Material have been produced, the Producing Party shall promptly provide the
                  28     Receiving Party with an updated privilege log.
MANATT, PHELPS &
 PHILLIPS, LLP                                                               [PROPOSED] STIPULATED PROTECTIVE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                 -9-                                       ORDER
                                                                                        2:21-CV-05197-FLA (MRWx)
           Case 2:21-cv-05197-FLA-MRW Document 59 Filed 07/23/21 Page 10 of 14 Page ID #:70



                     1         The Receiving Party may make no use of the Privileged Material during any
                     2   aspect of this matter or any other matter, including in depositions or at trial, unless
                     3   the Privileged Material are later designated by a court as not privileged or protected.
                     4   As discussed in a hearing with Judge Wilner, this Court has jurisdiction to
                     5   determine the scope of privilege issues and the propriety of the assertion of a
                     6   clawback request in discovery proceedings.           The contents of the Privileged
                     7   Material shall not be disclosed to anyone who was not already aware of their contents
                     8   before the notice was made. If the Receiving Party has any notes or other work
                     9   product reflecting the contents of the Privileged Material, the Receiving Party will
                  10     not review or use those materials unless a court later designates the Privileged
                  11     Material as not privileged or protected.
                  12           If a Receiving Party receives a document from a Producing Party which the
                  13     Receiving Party believes is privileged or protected, the Receiving Party shall in good
                  14     faith take reasonable steps to promptly notify the Producing Party of the production
                  15     of that document so that the Producing Party may determine whether it wishes to
                  16     have the document returned or destroyed pursuant to this Order.
                  17     VI.   MISCELLANEOUS
                  18           1.     Right to Assert Other Objections. This Protective Order is without
                  19     prejudice to the right of any party or nonparty to argue that certain information
                  20     designated as Covered Information: (a) should not be subject to this Protective Order;
                  21     (b) is not relevant to any issue in this case; or (c) otherwise should not be admitted
                  22     as evidence in the case. By entering into this stipulation, no party concedes that any
                  23     information produced in this litigation does in fact contain protected health
                  24     information, confidential information or proprietary information.
                  25           2.     Reasonable Efforts to Retain Confidentiality. Each party must make
                  26     reasonable efforts to protect the confidentiality of any Covered Information disclosed
                  27     or produced to that party. A party who learns of a breach of confidentiality must
                  28     promptly notify the disclosing or producing party of the scope and nature of that
MANATT, PHELPS &
 PHILLIPS, LLP                                                               [PROPOSED] STIPULATED PROTECTIVE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                    - 10 -                                 ORDER
                                                                                        2:21-CV-05197-FLA (MRWx)
           Case 2:21-cv-05197-FLA-MRW Document 59 Filed 07/23/21 Page 11 of 14 Page ID #:71



                     1   breach and make reasonable efforts to remedy the breach.
                     2         3.     Amendment. This Protective Order may be amended only by leave of
                     3   the Court.
                     4         4.     Disclosure Required by Law.            Notwithstanding any of the non-
                     5   disclosure obligations set forth in this Protective Order, such obligations shall not
                     6   extend to any material required to be produced by an appropriate subpoena, court
                     7   order, a regulatory agency, or otherwise by law. To the extent that the information
                     8   subpoenaed includes protected health information, the parties understand that
                     9   disclosure of protected health information must comply with the HIPAA Privacy
                  10     Rule and state law. Should a party or counsel be served with a subpoena or other
                  11     notice seeking disclosure or production of Covered Information, including protected
                  12     health information, that party shall give notice to counsel for the other party promptly
                  13     and in writing, sufficiently in advance of the requested production date to allow the
                  14     counsel for the party or such other interested person or entity an opportunity to object
                  15     to the requested production.
                  16           5.     Violations. Any allegations regarding violation of this Protective Order
                  17     shall be submitted to the Court for adjudication.
                  18           6.     Nothing contained in this Protective Order shall prevent or in any way
                  19     limit or impair the right of the United States to disclose to any agency or department
                  20     of the United States, or any division of any such agency or department, designated
                  21     Confidential documents relating to any potential violation of law or regulation, nor
                  22     shall anything contained in this Protective Order prevent or in any way limit or impair
                  23     the use of any such documents by an agency in any proceeding relating to any
                  24     potential violation of law or regulation; provided, however, that the agency shall
                  25     maintain the confidentiality of the designated documents consistent with the terms of
                  26     this Protective Order.
                  27           7.     Nothing contained in this Protective Order shall prevent or in any way
                  28     limit or impair the right of the United States to provide designated Confidential
MANATT, PHELPS &
 PHILLIPS, LLP                                                                 [PROPOSED] STIPULATED PROTECTIVE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                  - 11 -                                     ORDER
                                                                                          2:21-CV-05197-FLA (MRWx)
           Case 2:21-cv-05197-FLA-MRW Document 59 Filed 07/23/21 Page 12 of 14 Page ID #:72



                     1   documents to a Congressional entity; provided, however, that the United States shall
                     2   notify the Congressional entity requesting the documents that the documents have
                     3   been produced pursuant to this Protective Order and shall, if there are no objections
                     4   interposed by the Congressional entity requesting the documents, use reasonable
                     5   efforts to notify the producing party or nonparty of the Congressional entity’s request
                     6   and the United States’ response thereto.
                     7         8.     Nothing contained in this Protective Order shall prevent or in any way
                     8   limit or impair the right of the United States to produce designated Confidential
                     9   documents to a third party that are otherwise subject to disclosure in response to a
                  10     request pursuant to the Freedom of Information Act. Prior to any such disclosure of
                  11     such documents, the United States shall specifically consider the applicability of the
                  12     Freedom of Information Act to the documents in light of § 552(b)(6) of that Act. If
                  13     the United States does not intend to object to disclosure pursuant to the Freedom of
                  14     Information Act, it will promptly notify the party that originally produced the
                  15     documents and allow the producing party ten (10) days to file an objection prior to
                  16     producing the requested documents pursuant to the Freedom of Information Act.
                  17
                         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                  18
                  19
                         Dated: July ___, 2021                      MANATT, PHELPS & PHILLIPS, LLP
                  20
                  21
                                                                     By:
                  22                                                       Naeun Rim
                                                                           Kate M. Hammond
                  23                                                       Attorneys for Defendant
                                                                           VISION QUEST INDUSTRIES,
                  24                                                       INC.
                  25
                  26
                  27
                  28
MANATT, PHELPS &
 PHILLIPS, LLP                                                                [PROPOSED] STIPULATED PROTECTIVE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                 - 12 -                                     ORDER
                                                                                         2:21-CV-05197-FLA (MRWx)
           Case 2:21-cv-05197-FLA-MRW Document 59 Filed 07/23/21 Page 13 of 14 Page ID #:73



                     1   Dated: July ___, 2021          FREDRIKSON & BRYON, P.A.
                     2
                     3                                    By:
                                                                Joseph T. Dixon, III
                     4                                          Attorneys for Defendant
                                                                VISION QUEST INDUSTRIES,
                     5                                          INC.
                     6   Dated: July ___, 2021          W. ANDERS FOLK
                     7                                  Acting United States Attorney
                                                        District of Minnesota
                     8
                     9
                                                          By:
                  10                                            Chad A. Blumenfield
                                                                Assistant U.S. Attorney
                  11                                            Attorney ID Number 387296
                  12                                            Attorneys for Plaintiff
                                                                UNITED STATES of AMERICA
                  13
                  14
                         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                  15
                  16
                                                               /s/ Judge Wilner
                  17
                         DATED: July 23, 2021           _________________________________
                  18                                    HON. MICHAEL R. WILNER
                                                        United States Magistrate Judge
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
MANATT, PHELPS &
 PHILLIPS, LLP                                                       [PROPOSED] STIPULATED PROTECTIVE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                      - 13 -                                       ORDER
                                                                                2:21-CV-05197-FLA (MRWx)
           Case 2:21-cv-05197-FLA-MRW Document 59 Filed 07/23/21 Page 14 of 14 Page ID #:74



                     1                                          EXHIBIT A
                     2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                     3            I have read, and agree to comply with and be bound by, the protective order
                     4   entered in the case captioned United States District Court for the Central District of
                     5   California in the case of United States of America v. Vision Quest Industries,
                     6   Incorporated, Case No. 2:21-cv-05197-FLA (MRWx) in the United States District
                     7   Court for the District of California. As soon as my work in connection with that
                     8   action has ended, but not later than 30 days after the termination of that action
                     9   (including any appeals), I will return or destroy any confidential document that I
                  10     received, any copy of or excerpt from a confidential document, and any notes or
                  11     other document that contains information from a confidential document.
                  12              I declare under penalty of perjury that the foregoing is true and correct.
                  13     Date: ______________________________________
                  14     City and State where signed: _________________________________
                  15     Printed name: _______________________________
                  16     Signature: __________________________________
                  17
                  18     400335845.4


                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
MANATT, PHELPS &
 PHILLIPS, LLP                                                                  [PROPOSED] STIPULATED PROTECTIVE
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                    - 14 -                                    ORDER
                                                                                           2:21-CV-05197-FLA (MRWx)
